Ingbaham, J. (dissenting) :
The complaint alleges that on or about the 15th day of March, 1901, the defendants, as contractors, were engaged in the erection of a building or power house in the city of ¡New York, and that the plaintiffs’ intestate was in their employ as a laborer in arid about said work; that “ the defendants, not regarding their duty, on or about said date, to wit, the 15th day of March, 1901, at said place, while the deceased was performing certain work and labor so directed to be done and performed by the defendants, negligently suffered and permitted the flooring of said building where the deceased was so employed to be and remain in such an unsafe and insecure condition that the deceased fell through the same to the basement of said building, receiving therefrom and thereby such injuries as resulted in his death on said 2d day of April, 1901, as aforesaid.” This seems to be the only allegation upon which the defendants’ liability was founded. The building was in course of construction, and the fact that flooring in such a building was in such an unsafe and insecure condition that an employee of a person engaged in constructing the building fell through the same to the basement would not seem to state any fact upon which liability to the employee could be predicated. It is not alleged that the plaintiffs’ intestate was directed by defendants to work upon the floor that was left insecure ; or that the work that he was employed to do required that he should work on this floor. ¡Nor is any fact alleged to show that leaving a floor in a building in course of construction in such a condition that a workman in the building fell through it was a neglect in the performance of any duty than the employer owed to his employee. The general allegation that the injury was caused solely because of the negligence and carelessness of the defendants is an allegation of a conclusion and not of a fact from which negligence can be inferred. There is no allegation that any floor, scaffold, or other place upon which the plaintiffs’ intestate was at work gave away by reason of the defective structure or improper materials; and unless a mere allegation that the defendants are liable to the plaintiffs because of defendants’ negligence is sufficient, this complaint is bad. Facts have to be alleged; not mere conclusions; and where the facts alleged do not show a breach of a duty that the defendants owed to the deceased, there is no cause *166of action alleged under the statute- for causing the death . of another.
: I think the judgment appealed from should be affirmed.
Van Brunt, P. J., concurred.
Interlocutory judgment reversed, with costs, and demurrer overruled, with costs, with leave to defendants to answer upon payment of costs of appeal and of the demurrer.